Title: To James Madison from Thomas Jefferson, 24 February 1823
From: Jefferson, Thomas
To: Madison, James


                
                    Dear Sir
                    Monticello Feb. 24. 23.
                
                I have read mr. Cox’s letters and some of his papers, which I now return you. It is impossible for me to write to him. With two crippled hands I abandon writing but from the most urgent necessities; and above all things I should not meddle in a Presidential election, nor even express a sentiment on the subject of the Candidates. As you propose to write to him, will you be so good as to add a line for me of the above purport? It will be a great relief to me; as it hurts me much to take no notice of the letter of an old friend.
                The acceptance of the loan being now approved by five of us I shall proceed immediately to have the workmen engaged. As there are some very important points to be decided on previously to embarking in such a building, I sent to request Genl. Cocke to join me in setting the thing agoing. But he had engagements which prevented his leaving home; and as the case admits no delay, I shall proceed according to the best of my judgment, with the aid of mr. Brockenbrough, and with all the caution the case admits. Ever & affectionately yours
                
                    Th: Jefferson
                
            